Assignment

between C3 Resources, Inc. and

Aurelio Resource Corporation

dated effective

June 15, 2009



For Valuable Consideration,

the undersigned C3 Resources, Inc., a Delaware corporation (the "Assignor
Corporation"), by its President and CEO, David C. Knight, as authorized by the
Board of Directors of the Assignor Corporation, does hereby grant, sell, remise,
release, assign, transfer, quitclaim and otherwise convey, as appropriate, to
Aurelio Resource Corporation, a Nevada corporation, and its designees,
successors and assigns forever (collectively the "Assignee Corporation"), all of
its rights, title and interests in those certain real property and other assets
described on Exhibit A to this Assignment (the "Assets") which Exhibit A is
attached hereto and made a part hereof for all purposes, with reference to said
Exhibit A being hereby made for all purposes.





TOGETHER WITH

, all an singular, the rights, fixtures and appurtenances thereto in anywise
belonging or in anywise appertaining unto the said Assignee Corporation..



TO HAVE AND TO HOLD

forever the said Assets above bargained and described, with all rights, fixtures
and appurtenances, unto the said Assignee Corporation.



The undersigned hereby agrees to execute and deliver such further documents and
take such further actions as may be requested by Assignee Corporation or as may
be necessary to effectuate the foregoing assignments and conveyances.



In Witness Whereof

, This Assignment has been executed effective as of the date first above
written.





 

C3 Resources, Inc.



____________________



By: David C. Knight

Its: President and Chief Executive Officer

 

State of Nevada )

)

County of ________)

On the _____ day of __________, 2009, before me, the undersigned, a Notary
Public, duly commissioned and sworn, personally appeared David C. Knight, who,
as President and CEO of C3 Resources, Inc. acknowledged to me that he executed
the foregoing instrument on behalf of C3 Resources, Inc. freely and voluntarily
and for the uses and purposes therein mentioned.

____________________

Notary Public for the State of __________, County of __________

My Commission Expires __________, _____